Citation Nr: 1131319	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back condition.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left elbow condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder condition.

4.  Whether new and material evidence has been received to reopen a claim for  service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and June 2009 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  In July 2011, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for low back, left shoulder, and left elbow conditions are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A May 1998 Board decision denied service connection for a low back condition, a left elbow condition, a left shoulder condition, and otitis media.

2.  The additional evidence presented since the May 1998 Board decision that denied the Veteran's claim for service connection for otitis media is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence received since the May 1998 Board decision that denied the claims for service connection for a low back condition, a left elbow condition, and a left shoulder condition, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision that denied service connection for a low back condition, a left elbow condition, a left shoulder condition, and otitis media, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for otitis media.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for a low back condition has been received.  38 U.S.C.A.
§§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for a left shoulder condition has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence sufficient to reopen a previously denied claim of service connection for a left elbow condition has been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in September 2008; and rating actions in November 2008 and June 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  That communication, in addition to the above correspondence, satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The claims file shows that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  The Veteran was notified that his service medical records were unavailable.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  With regards to the claim for service connection for otitis media the Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

New and Material Evidence Claims

An October 1995 rating decision denied the Veteran's claims for service connection for a low back condition, a left elbow condition, a left shoulder condition, and otitis media, on the basis that there was no evidence showing diagnoses or treatment for the claimed disabilities.  The Board subsequently denied the Veteran's appeal in May 1998.  The May 1998 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).

In the November 2008 and June 2009 rating actions on appeal, the RO declined to reopen the Veteran's claims for service connection for a low back condition, a left elbow condition, a left shoulder condition, and otitis media, as new and material evidence had not been submitted in support of the claims.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claims for service connection for a low back condition, a left elbow condition, a left shoulder condition, and otitis media, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claims was received in July 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final Board decision consisted of the Veteran's service separation form showing 1 year and 6 months of Foreign Service.  The Veteran was awarded the Army Occupation Medal (Germany).  Also included in the claims file were the Veteran's own statements and testimony regarding incurrence of back, left shoulder, and left elbow disabilities during service when he slipped and fell down icy stairs while stationed in Germany, sometime between late 1955 to early 1956.  At his hearing at the RO in April 1996, the Veteran testified to having some hearing problems in service and post-service discharge, to include hearing difficulty and ear infections with drainage.  He reported treatment for the claimed disabilities at the 98th General Hospital in Germany.  Morning reports showed that the Veteran was admitted to the medical detachment of the 98th General Hospital in March 1956.  His service medical records are not included in the claims folder and were possibly destroyed by the fire in 1973 at the NPRC in St. Louis, Missouri.  There were no post-service medical records in the claims file when the claims were denied in May 1998. 

Otitis Media

With regards to the Veteran's application to reopen the claim for service connection for otitis media, newly received evidence includes private treatment records in August 2006 and VA treatment notes in October 2007, which show bilateral sensorineural hearing loss that requires hearing aids; statements and testimony from the Veteran regarding treatment for his ear during service, to include having his ear drained with a sharp instrument every morning, and having his tonsils and adenoids surgically removed during service in an effort to heal his ear condition; testimony from the Veteran denying current recurrence of ear infections; witness statements from acquaintances stating that the Veteran had suffered from ear and hearing problems for many years; and a witness statement from the Veteran's spouse who reported that after they were married, following service discharge, she noticed that the Veteran's ears drained at night.  Those contentions were considered at the time of the previous final denial.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).  The evidence does not show treatment or a diagnosis of otitis media or any current disability of the ear that is related to service.  Therefore, the evidence does not create a reasonable possibility of an allowance of the claim because the evidence does not show that the Veteran currently has otitis media.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Low Back, Left Elbow, and Left Shoulder Disabilities

With regard to the Veteran's application to reopen the claims for service connection  for a low back condition, a left elbow condition, and a left shoulder condition, newly received evidence includes private and VA medical records showing diagnoses and treatment for degenerative disc disease, acquired lumbar spondylolisthesis and lumbar stenosis.  The evidence also shows treatment for arthritis pain in the left shoulder and arm, associated with injuries incurred in service when the Veteran slipped and fell down a flight of stairs; statements and testimony from the Veteran detailing his in-service injury to the back, left shoulder and left elbow, and post-service treatment; and witness statements from the Veteran's acquaintances and spouse, to the effect that the Veteran experienced problems with his back, shoulder, and elbow, since discharge from service.

The Board finds that the diagnoses of back, shoulder, and elbow conditions, with a medical history of onset of the conditions during service, albeit as reported by the Veteran, are sufficient to reopen the claims, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and with previously considered evidence of record, raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156 (2010).  Those reports, diagnoses, and medical evidence that etiologically links the diagnoses to an injury in service, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claims for service connection for a low back condition, a left elbow condition, and a left shoulder condition, are reopened.  To that extent only, the claims are allowed.


ORDER

As new and material evidence has not been presented, the claim for service connection for otitis media is not reopened, and the appeal is denied.

New and material evidence has been received to reopen the claim for service connection for a low back condition.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for a left shoulder condition.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for a left elbow condition.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for low back, left shoulder, and left elbow conditions.

The Veteran contends that his current low back, left shoulder, and left elbow conditions resulted from an in-service slip and fall injury while stationed in Germany.  In statements and testimony the Veteran reported injuring his back, shoulder, and elbow when he slipped and fell down a flight of ice covered stairs sometime between late 1955 and 1956.  Reportedly, he was treated for his injuries at the 98th General Hospital in Germany.  The Veteran stated that after discharge from service the back, shoulder, and elbow remained symptomatic and he occasionally sought treatment throughout the years, to include back treatment starting in 1957 and left shoulder surgery in 1974.  

The Veteran's service medical records are not available. Morning reports showed that the Veteran was admitted to the medical detachment of the 98th General Hospital in March 1956.  After service, a June 2008 private clinical report noted complaints of pain from arthritis in the back and shoulders related injuries incurred in service.  In February 2009, the Veteran reported onset of pain during service when he fell down a flight of stairs in the 1950's.  The clinician noted a history of back pain for 30 years, worsening in the past 5 years.  A March 2009 treatment report documented a back injury when his leg gave way and caused him to fall off a fence a few months earlier.  The diagnoses were degenerative disc disease, acquired lumbar spondylolisthesis and lumbar stenosis with pain.  In support of his claims, the Veteran also submitted witness statements from his spouse, whom he married after service discharge, and acquaintances, stating that the Veteran had suffered from back and shoulder problems since service.  

The Board recognizes that the Veteran, as a layperson, is competent to report that he injured his low back, left shoulder and left elbow in service.  In addition, he and his spouse are competent to report post-service symptoms of progressively worsening low back, left shoulder and left elbow pain and functional impairment as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, their statements are considered credible in the absence of competent contrary evidence.  However, to the extent that the Veteran and his spouse have related his current low back, left shoulder and left elbow problems to his period of active service, their opinions are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  Indeed, neither the Veteran nor his spouse has been shown to have the expertise to provide a competent opinion regarding the incurrence or aggravation of his current low back, left shoulder, or left elbow disability.  Thus, their lay assertions, standing alone, are insufficient to support a grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board is mindful that private treatment records relate onset of the Veteran's low back, left shoulder, and left elbow complaints to an injury incurred in service.  However, the private clinicians did not indicate that etiological findings were based on a review of the pertinent evidence of record.  Rather, those findings appear to have been based on the clinical treatment of the Veteran, which began approximately 50 years after the Veteran left the military, and on the Veteran's current assertions of onset of the claimed disabilities as due to the in-service injury.

The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the private clinicians did not provide a rationale for the opinions that the Veteran's disabilities had onset in service.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).  Accordingly, the Board finds that the private clinicians' opinions associating the Veteran's low back, left elbow, and shoulder complaints to service are also an insufficient basis for granting service connection.  To ensure a thorough examination and evaluation, the Veteran's disabilities must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in- service injuries for the purposes of a VA examination).

The Veteran has not been afforded a VA examination that addresses the etiology of his current low back, left elbow, and left shoulder disabilities.  Thus, it remains unclear whether his current low back, left elbow, and left shoulder problems were caused or aggravated by any aspect of his military service, including his reported in-service injury.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of the his service connection claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that when a Veteran's records are unavailable, VA has a heightened duty to assist, which includes searching for alternate records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, an attempt should be made to obtain the Veteran's records from the 98th General Hospital in Germany in March 1956.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After the appropriate releases have been signed, all reported private treatment records should be requested.

2.  Obtain the Veteran's VA treatment records that have not yet been obtained. 

3.  Attempt to obtain any treatment or hospitalization records for the Veteran from the 98th General Hospital in Neubruecke, Germany in March 1956.  Contact the NPRC or any other appropriate agency and request all available records of treatment for the period specified by the Veteran.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

4.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current low back, left shoulder, or left elbow disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's account of a an in-service injury while stationed in Germany, in which he has stated that he slipped and fell down a flight of ice-covered stairs, and his reports of subsequent in-service treatment for low back, left shoulder, and elbow pain.  The VA examiner should also consider the Veteran's post-service medical records, showing complaints of low back pain in March 2009 after his leg gave way and caused him to fall off a fence injuring his back, and private treatment records associating the Veteran's low back, left elbow, and shoulder complaints to an in-service injury.  Finally, the VA examiner should consider the lay evidence that the Veteran and his spouse have submitted regarding progressively worsening low back, left shoulder, and left elbow conditions since discharge from the military, and any additional evidence of a continuity of symptoms since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following questions:

a) Specify all currently diagnosed low back, left shoulder, and left elbow disabilities. 

b) Is it at least as likely as not (50 percent or greater probability) that any current low back, left shoulder, and left elbow condition was incurred during the Veteran's service or is related to an in-service slip and fall injury?  The examiner should provide the rationale for any opinions offered. 

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


